Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 	Degner et al. US2014/0362522.

	Per claim 1 Degner et al. teaches an electronic apparatus (100; [0052], see fig.1) comprising: a cylindrical housing (102; [0052]) including an air inlet structure (122; [0052] & [0068], see fig.1) and an air outlet structure (322; [0060], see fig.3); a first functional member (406 and/or 608, see fig.6B; [0071]) and a second functional member ((414 and/or 616) & (412 and/or 614), see fig.6B; [0072]) arranged in the cylindrical housing, (see fig.6B) the first functional member and the second functional member being alternately arranged (see fig.6B); and a heat dissipation assembly (402, see fig.6A-6B; [0063]) arranged in the cylindrical housing (102, see fig.4, 6C-6D), the first functional member and the second functional member being thermally connected to two heat transfer contact surfaces of the heat dissipation assembly, respectively (see fig.6B-6D), and the heat dissipation assembly being configured to perform heat dissipation processing on the first functional member and the second functional member ([0069]-[0073]).  

Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Degner et al. US2014/0362522 in view of LOGAN et al. US2015/0345282.

	Per claim 2 Degner et al. teaches the electronic apparatus according to claim 1, wherein: the cylindrical housing has a cylindrical structure (see fig.1), an elliptical cylindrical structure, or a polygonal cylindrical structure; the first functional member and the second functional member include different shape parameters (see fig.6B); 
	Degner et al. does not explicitly teach the first functional member and the second functional member are parallel to an axial direction of the cylindrical housing.  
	LOGAN et al. however discloses a first functional member (1208 and/or 1216) and a second functional member ((1206 and/or 1214) and (1202 and/or 1210)) are parallel to an axial direction of the cylindrical housing (1218, see fig. 17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a first functional member and a second functional member be parallel to an axial direction of the cylindrical housing as taught by LOGAN et al. in the electronic apparatus of Degner et al., because it maximizes the spacing within the cylindrical housing, thus ensuring that adequate components can be integrated into the housing while also ensuring proper thermal management of the components. 
  	Per claim 3 Degner et al. in view of LOGAN et al. teaches the electronic apparatus according to claim 2, wherein: the first functional member (406 and/or 608, see fig.6C-6D; [0071]) divides the cylindrical housing into a first area (see fig.6C & 6D, “top portion including 412 & 414”) and a second area from inside (see fig.6C & 6D, “bottom portion”); and the heat dissipation assembly and the second functional member are located in the first area (see fig.6C & 6D).  
	Per claim 4 Degner et al. in view of LOGAN et al. teaches the electronic apparatus according to claim 3, wherein: the first functional member (1208 and/or 1216) and the second functional member ((1206 and/or 1214) and (1202 and/or 1210)) are arranged perpendicular to each other (see fig.7 & 8); 
	Degner et al. further discloses two heat dissipation contact surfaces of the heat dissipation assembly are perpendicular to each other (see annotated fig.6B below).  
	 
    PNG
    media_image1.png
    728
    723
    media_image1.png
    Greyscale

	Degner et al. in view of LOGAN et al. discloses substantially all the limitations of the claim(s) except for the two heat dissipation contact surfaces of the heat dissipation assembly are perpendicular to each other.  
	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to rearrange the first functional member connected with the heat transfer contact surface of the heat dissipation assembly and the second functional member connected with the heat transfer contact surface of the heat dissipation assembly be perpendicular to each other, because it creates better airflow on the heat transfer contact surfaces between the first functional member and second functional member, thus ensuring proper cooling and operation of the first and second functional members, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Degner et al. US2014/0362522 in view of Rieke et al. US10212816.

	Per claim 8 Degner et al. teaches the electronic apparatus according to claim 1, 
	Degner et al. does not explicitly teach wherein: the air inlet structure and the air outlet structure are arranged at two ends of the cylindrical housing, respectively; and the air inlet structure includes a fan configured to discharge heat of the heat dissipation assembly from the air outlet structure.  
	Rieke et al. however discloses wherein: the air inlet structure and the air outlet structure are arranged at two ends of the cylindrical housing, respectively; and the air inlet structure includes a fan configured to discharge heat of the heat dissipation assembly from the air outlet structure (see fig.1; col.4, line 15-34).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an air inlet include a fan configured to discharge heat of the heat dissipation assembly from the air outlet structure as taught by Rieke et al. because it ensures that all the heat generated by the first and second functional members are effectively pushed out via the fan to the outlet, thus ensuring proper cooling and functioning of the electronic apparatus of Degner et al..
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Degner et al. US2014/0362522 in view of LOGAN et al. US2015/0345282 	as applied to claim 3 above and further in view of Kim et al. 	US2016/0302320.

	Per claim 9 Degner et al. in view of LOGAN et al. teaches the electronic apparatus according to claim 3, 
	Degner et al. in view of LOGAN et al. does not explicitly teach further comprising: a power module configured to supply power; and a storage module configured to store data; wherein: the power module and the storage module are arranged in the cylindrical housing and connected to the first functional member; and the power module and the storage module are located in the second area.  
	Kim et al. however discloses a power module (102a; [0077], [0039]-[0040]) configured to supply power ([0082], [0060]); and a storage module (102b; [0040]) configured to store data ([0083]); wherein: the power module and the storage module are arranged in the cylindrical housing (see fig.1 & 12) and connected to the first functional member (101a; [0078]-[0079]).
	Degner et al. in view of LOGAN et al. and Kim et al. discloses substantially all the limitations of the claim(s) except for the power module and the storage module are located in the second area.  
	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to rearrange the power module and storage module to be located in the second area, because it enables maximum space utilization within the cylindrical housing, thus ensuring proper cooling of all components within the cylindrical housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Per claim 10  Degner et al. in view of LOGAN et al. and Kim et al. teaches the electronic apparatus according to claim 9, 
	Degner et al. in view of LOGAN et al. and Kim et al. discloses substantially all the limitations of the claim(s) except for wherein: the power module is located at a position of the second area close to the air outlet structure; and the storage module is located at a position of the second area close to the air inlet structure.
	It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to rearrange the power module and storage module, having the power module close to the air outlet structure and the storage module located close to the air inlet structure, because it enables maximum space utilization within the cylindrical housing and effective thermal management of components within the cylindrical housing, thus ensuring proper cooling of all components within the cylindrical housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Allowable Subject matter

3.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 5, includes allowable subject matter because the electronic apparatus according to claim 1, wherein the heat dissipation assembly includes: a heat sink set including a plurality of heat sink fins to enlarge a heat dissipation area; and a plurality of heat pipe sets arranged through the heat sink set, each of the first functional member and the second functional member being correspondingly in contact with at least one heat pipe set to transfer heat, heat of each of the first functional member and the second functional member being transferred to the heat dissipation set through the corresponding heat pipe set.  
	Claims 6-7, depends on claim 5 therefore allowable for the same reason.

Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Chen US10264703 discloses a heat dissipating structure generally utilized in a telecommunication product includes a plurality of PCB modules, a metal framework, a top lid, and a perforated panel.
	Wurmfeld US10292296 discloses a bracket for mounting a processor and a support structure for receiving bracket-supported processors for duster computing. In some embodiments, the bracket may be configured to receive a processor and fasten the processor to the bracket.
	Walsh US3596139 discloses an electronic component assembly with a cylindrical shell housing with inner peripheral radiating fins circuit board
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835